Citation Nr: 1203352	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  04-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to August 13, 2011, for residuals of a median calcaneal nerve resection and tailor's bunionectomy of the right foot.  

2.  Entitlement to disability rating in excess of 20 percent effective August 13, 2011, for residuals of a median calcaneal nerve resection and tailor's bunionectomy of the right foot.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously presented to the Board in February 2008 and again in October 2010; on each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a September 2011 rating decision, the Veteran was awarded an increased rating, to 20 percent, for her right foot disability.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  Additionally, because this increased rating was made effective only from August 13, 2011, the issue on appeal has been recharacterized as noted on the first page of this decision.  


FINDINGS OF FACT

1.  Prior to August 13, 2011, the Veteran's residuals of a median calcaneal nerve resection and tailor's bunionectomy of the right foot were characterized by recurrent webspace lesions and degenerative changes of the right metatarsal phalangeal joint, resulting in painful motion and limited mobility.  

2.  The Veteran's residuals of a median calcaneal nerve resection and tailor's bunionectomy of the right foot are characterized by recurrent webspace lesions and degenerative changes, but without fracture or dislocation, of the right metatarsal phalangeal joint, resulting in painful motion and limited mobility, but without the need for orthopedic or assistance devices.  


CONCLUSIONS OF LAW

1.  An initial disability rating of 20 percent, prior to August 13, 2011, for residuals of a median calcaneal nerve resection and tailor's bunionectomy of the right foot is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2011). 

2.  A disability rating in excess of 20 percent for residuals of a median calcaneal nerve resection and tailor's bunionectomy of the right foot is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In February 2001, July 2005, July 2006, February 2008, and November 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the July 2006 letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the August 2001 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to an initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  She has also been afforded VA medical examinations on several occasions, most recently in August 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor her representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claims at this time is warranted.  

The Veteran seeks an increased initial rating for her residuals of a median calcaneal nerve resection and tailor's bunionectomy of the right foot.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's right foot disability is currently rated under Diagnostic Code 5299-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5284, for other foot injuries, provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a , Diagnostic Code 5284.  As noted above, the Veteran has been awarded an initial 10 percent disability rating prior to August 13, 2011, and a 20 percent disability rating thereafter.  

An initial VA general medical examination was afforded the Veteran in July 2000.  Regarding her right foot, she reported injuring her right foot in a motor vehicle accident in 1991.  She subsequently had a plantar fascial release in 1994, which did not alleviate her foot pain.  In 1996, she had a right fifth toe bunionectomy, which resolved some of her right foot pain.  She, however, did report some pain at the site of her bunionectomy.  At the July 2000 examination, her right foot was normal in appearance, with no current tenderness or pain, but some tingling in the right foot.  

In an August 2002 written statement, a friend of the Veteran stated that, due to her right foot pain, the Veteran must stop and rest her right foot when she is out with her kids or performing some other activity.  

The Veteran was next afforded a VA medical examination in May 2006.  She reported development of plantar fasciitis and a bunion of the fifth metatarsal in approximately 1995 while in active military service.  She had surgery on her right foot in 1995 and again in 1997, but these surgeries did not resolve her symptoms.  She had been receiving conservative treatment from VA since service separation.  She was employed at a local hospital, and denied missing any work due to her right foot disability.  She was also not using medication for her right foot disability.  Current complaints included pain, tenderness, and occasional numbness of the right foot, especially along the heel and medial instep.  Her pain worsened with use.  On physical evaluation, she walked in a normal fashion, without use of an orthopedic assistance device.  Her right shoe did not indicate any excessive or unusual wear patterns.  The right foot itself exhibited a healed 2cm medial incision, and a 2cm lateral fifth metatarsal incision.  Both scars were well healed, non-adherent, and without evidence of ulcers or skin breakdown.  Mild keloid formation was evident in her right heel scar.  Pain was reported with palpation of the right heel, along with some numbness along the median plantar calcaneal nerve branch.  Range of motion was also diminished at the right subtalar joint.  No lesions or callosities were present along the plantar aspect of the right foot, but a bunion was present between the fourth and fifth toes.  Mild pain to palpation was reported along the plantar aspect of the fifth metatarsal head and along the medial instep.  The Veteran walked on a treadmill for 3 minutes, and did not report a significant increase in pain, and her right foot did not demonstrate swelling or additional limitation of motion.  X-ray findings confirmed a large calcaneal spur and moderate osteoarthritis of the metatarsal phalangeal joint, but were negative for acute fracture or dislocation.  

Most recently, she was afforded a VA medical examination of her right foot in August 2011.  She continued to report foot pain and the development of corns on the sole of her right foot.  She stated she could stand for approximately 15-30 minutes, but was unable to walk for more than a few yards without pain.  She did not use any assistive devices to aid her movement.  On objective examination, the Veteran exhibited painful motion, tenderness, and abnormal weightbearing of the right foot.  Tenderness and painful motion were evident at the first metatarsal phalangeal joint.  Callosities and abnormal shoe wear were observed by the examiner.  The Veteran, however, was without skin or vascular abnormalities.  X-rays of the right foot indicated degenerative changes at the first metatarsal phalangeal joint, with joint space narrowing and hypertrophic spur formation.  Her plantar spur was described as moderate in size.  A lytic lesion was also present at the fifth metatarsal.  The soft tissue and osseous structures were otherwise within normal limits and no evidence of fracture or dislocations was observed.  Overall, the Veteran's right foot disability was expected to result in some difficulty lifting and carrying, but the examiner did not conclude all forms of employment were prohibited.  The Veteran was noted to be currently employed as a consultant.  

In addition to VA medical examinations, the Veteran has received VA outpatient treatment for her right foot disability.  She has consistently reported chronic pain of the right foot, especially with use.  She has not, however, required frequent hospitalization or daily or weekly treatment for this disability since service, according to the VA treatment records.  A February 2010 podiatry consultation note confirmed the Veteran's ongoing right foot pain at the right great toe.  On physical evaluation, she had significantly limited range of motion at the right metatarsal phalangeal joint.  The right foot was otherwise without edema, erythema, or cellulitis.  The skin of the right foot was intact.  X-rays indicated dorsal spurring at the first metatarsal head with mild elevatus.  The impression was of hallux limitus with osteoarthritis of the right foot.  A steroid injection provided limited relief from her foot pain.  Similar findings were made on VA podiatry consultation in February 2011.  February 2011 X-rays confirmed osteoarthritis of the first metatarsal phalangeal joint, but did not indicate any fractures or dislocations.  

Private podiatry records have also been obtained by VA.  In September 2006, the Veteran sought treatment for a painful lesion of the webspace between the fourth and fifth toes.  On objective evaluation, she had palpable pedal pulses of the right foot, without evidence of edema, phlebitis, pain on rest, or claudication.  Inflammation of the webspace of the fourth and fifth toes was present, with minimal build-up of tissue, and without bleeding, cellulitis, or infections.  On X-ray, some spurring along the distal portion of the first metatarsal phalangeal joint was observed.  Joint spaces were otherwise in excellent alignment.  According to an October 2006 clinical record, the Veteran's plantar fasciitis and heel disorder of the right foot were essentially asymptomatic on objective evaluation.  In July 2007, however, the Veteran sought treatment for pain of the fourth webspace of the right foot.  On objective evaluation, she had palpable pedal pulses of the right foot, without evidence of edema, phlebitis, pain on rest, or claudication.  Sensation was intact in the right foot.  Minimal inflammation was present in the fourth webspace.  Treatment notes in January and October 2008 again noted a chronically painful and inflamed lesion of the webspace between the fourth and fifth toe.  This lesion had not responded to multiple conservative therapies, and resulted in pain and an antalgic gait.  

In August and September 2009 written statements, friends, co-workers, and family of the Veteran described the impairment resulting from her service-connected right foot disability.  They stated that her right foot injury resulted in pain, especially with use, of the right foot, along with limited mobility.  Photographs from 2010 submitted by the Veteran show tissue build-up between the fourth and fifth toes, and a significant gap between the first and second toes.  

Considering first entitlement to a disability rating in excess of 10 percent prior to August 13, 2011, the Board finds sufficient evidence has been presented to support an increased rating, to 20 percent and no higher, for the Veteran's residuals of a median calcaneal nerve resection and tailor's bunionectomy of the right foot.  X-rays of the Veteran's right foot confirm osteoarthritis and spurring of the right metatarsal phalangeal joint, along with some limitation of motion.  Private and VA outpatient treatment records confirm a recurrent lesion in the webspace between the first and second toes, as well as only limited relief with steroid injection.  These symptoms result in pain, especially with use, and limited mobility.  Finally, the Veteran has submitted written statements from friends, family, and co-workers establishing that she endures pain and limited mobility due to her right foot disability.  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 20 percent disability rating prior to August 13, 2011, under Diagnostic Code 5284, for moderately-severe impairment, is warranted for the Veteran's service-connected right foot disability.  Additionally, the Board finds that such a level of disability has been demonstrated from the effective date of the grant of service connection up to August 13, 2011.  See Fenderson, 12 Vet. App. at 119.  

As the Veteran now has a 20 percent disability rating for entire pendency of this appeal, the Board must now consider entitlement to an increased initial rating.  Review of the record, however, does not indicate that a 30 percent disability rating, for severe impairment, is warranted.  According to the July 2000, May 2006, and August 2011 VA examination reports, the Veteran was and remains able to walk on her own, without use of an orthopedic or assistance device.  With the exception of her recurrent webspace lesion, the Veteran has been without any abnormalities of the skin of her right foot, and has not demonstrated any vascular changes.  Also, while X-rays confirm some spurring and degenerative changes of the metatarsal phalangeal joint of the right foot, she has not demonstrated any fractures or dislocations of the right foot.  Overall, the Board finds the preponderance of the evidence suggests against a finding of severe impairment, for which a 30 percent disability rating would be warranted.  Additionally, as the Veteran has not demonstrated a degree of impairment in excess of moderately-severe, a staged rating is not warranted at the present time.  Id.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is currently employed, and has not missed excessive time from work or required hospitalization for her service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only her symptoms but the severity of her disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds a 20 percent disability rating prior to August 13, 2011, is warranted for the Veteran's right foot disability.  The preponderance of the evidence, however, is against an initial rating in excess of 20 percent for this same disability for the entire period of the appeal.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

An initial disability rating of 20 percent and no higher, prior to August 13, 2011, for residuals of a median calcaneal nerve resection and tailor's bunionectomy of the right foot is granted.  

A disability rating in excess of 20 percent for residuals of a median calcaneal nerve resection and tailor's bunionectomy of the right foot is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


